Case 16-10790-LSS   Doc 2142-10   Filed 01/25/20   Page 1 of 15




              EXHIBIT I
                                                                               ScheduledClaimsReconciliation




                                       Schedule                                                                                                        TotalUnsecured TotalPriority
                   CreditorName                                                          Debtor                                  TotalClaimAmount
                                         No.                                                                                                                Amount         Amount
401KADVISORSARIZONALLC              349932     AbeinsaEPC,LLC                                                                        $10,893.75         $10,893.75
ABBINC.                               350722     AbeinsaHoldingInc.                                                                    $68,147.88         $68,147.88
ABBINC.                               349026     AbenerNorthAmericaConstruction,LP                                                   $68,147.88         $68,147.88
ABBINC.                               348217     AbenerTeymaMojaveGeneralPartnership                                                 $68,147.88         $68,147.88
ABENCORSUMINISTROSS.A.               348221     AbenerTeymaMojaveGeneralPartnership                                                 $68,593.70         $68,593.70
ACFTBDOCUMENTDESTRUCTION             349954     AbeinsaEPC,LLC                                                                            $49.50             $49.50
ACTIVIDADESDEMUDANZASYGESTIONES    350029     AbeinsaEPC,LLC                                                                         $6,648.63          $6,648.63
ADP                                    350030     AbeinsaEPC,LLC                                                                        $18,011.36         $18,011.36
ADTRAV                                 350031     AbeinsaEPC,LLC                                                                         $6,149.05          $6,149.05
ADVANCEDAMERICANCONSTRUCTION         349631     AbeinsaAbenerTeymaGeneralPartnership                                                     $0.72              $0.72
ADVANCEDAMERICANCONSTRUCTION         350032     AbeinsaEPC,LLC                                                                             $0.72              $0.72
ADVANCEDAMERICANCONSTRUCTION         350062     AbenerConstructionServices,LLC                                                            $0.72              $0.72
                                                                                                                                                                                           Case 16-10790-LSS




ADVANCEDAMERICANCONSTRUCTION         348725     TeymaConstructionUSA,LLC                                                                  $0.72              $0.72
ADVANTAGEENGINEERING,INC.            349632     AbeinsaAbenerTeymaGeneralPartnership                                                $32,810.89         $32,810.89
ADVANTAGEENGINEERING,INC.            350033     AbeinsaEPC,LLC                                                                        $32,810.89         $32,810.89
ADVANTAGEENGINEERING,INC.            350151     AbenerConstructionServices,LLC                                                       $32,810.89         $32,810.89
ADVANTAGEENGINEERING,INC.            348727     TeymaConstructionUSA,LLC                                                             $32,810.89         $32,810.89
AIRLIQUIDE                            350736     AbeinsaHoldingInc.                                                                       $517.50            $517.50
AIRLIQUIDE                            349364     AbenerNorthAmericaConstruction,LP                                                      $517.50            $517.50
                                                                                                                                                                                           Doc 2142-10




AIRLIQUIDE                            349121     AbenerTeymaMojaveGeneralPartnership                                                    $517.50            $517.50
AltiusS.A.                            349719     AbencorUSA,LLC                                                                        $22,997.38         $22,997.38
AONRISKINSURANCESERVICESWEST       349641     AbeinsaAbenerTeymaGeneralPartnership                                               $754,160.75        $754,160.75
AONRISKINSURANCESERVICESWEST       350044     AbeinsaEPC,LLC                                                                      $754,160.75         $754,160.75
AONRISKINSURANCESERVICESWEST       350745     AbeinsaHoldingInc.                                                                  $115,961.11         $115,961.11
AONRISKINSURANCESERVICESWEST       350746     AbeinsaHoldingInc.                                                                 $1,266,196.50      $1,266,196.50
AONRISKINSURANCESERVICESWEST       350200     AbenerConstructionServices,LLC                                                     $754,160.75         $754,160.75
AONRISKINSURANCESERVICESWEST       350201     AbenerConstructionServices,LLC                                                       $67,808.99         $67,808.99
                                                                                                                                                                                           Filed 01/25/20




AONRISKINSURANCESERVICESWEST       350202     AbenerConstructionServices,LLC                                                       $89,473.93         $89,473.93
AONRISKINSURANCESERVICESWEST       349373     AbenerNorthAmericaConstruction,LP                                                 $115,961.11         $115,961.11
AONRISKINSURANCESERVICESWEST       349374     AbenerNorthAmericaConstruction,LP                                                $1,266,196.50      $1,266,196.50
AONRISKINSURANCESERVICESWEST       349443     AbenerTeymaHugotonGeneralPartnership                                                $67,808.99         $67,808.99
AONRISKINSURANCESERVICESWEST       349128     AbenerTeymaMojaveGeneralPartnership                                              $1,266,196.50      $1,266,196.50
AONRISKINSURANCESERVICESWEST       350440     TeymaConstructionUSA,LLC                                                             $89,473.93         $89,473.93
AONRISKINSURANCESERVICESWEST       350441     TeymaConstructionUSA,LLC                                                           $754,160.75         $754,160.75
AONRISKINSURANCESERVICESWEST       350442     TeymaConstructionUSA,LLC                                                             $67,808.99         $67,808.99
                                                                                                                                                                                           Page 2 of 15




AONRISKINSURANCESERVICESWEST       350499     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership            $89,473.93         $89,473.93
ARIZONAINDUSTRIALMEDICINE            350082     AbeinsaEPC,LLC                                                                           $171.00            $171.00
ARONSONSECURITYGROUP,INC.           349644     AbeinsaAbenerTeymaGeneralPartnership                                              $154,703.10         $154,703.10
ARONSONSECURITYGROUP,INC.           350083     AbeinsaEPC,LLC                                                                      $154,703.10         $154,703.10
ARONSONSECURITYGROUP,INC.           350205     AbenerConstructionServices,LLC                                                     $154,703.10         $154,703.10
ARONSONSECURITYGROUP,INC.           350445     TeymaConstructionUSA,LLC                                                           $154,703.10         $154,703.10


InreAbeinsaHoldingInc.,etal.
CaseNo.16Ͳ10790(KJC)                                                                                                                                                          Page1of14
                                                                                 ScheduledClaimsReconciliation




                                         Schedule                                                                                                       TotalUnsecured TotalPriority
                   CreditorName                                                            Debtor                                  TotalClaimAmount
                                           No.                                                                                                               Amount         Amount
ASAIBEROAMÉRICAS.L.                    349131     AbenerTeymaMojaveGeneralPartnership                                                 $1,863.10          $1,863.10
AseaBrownBovery,S.A.ͲABB            349720     AbencorUSA,LLC                                                                        $2,766.00          $2,766.00
ASESORIATECNICOCOMERCIALEN            350084     AbeinsaEPC,LLC                                                                       $22,254.80         $22,254.80
BARCLAYSBANKPLCUK                     350767     AbeinsaHoldingInc.                                                                   $44,968.27         $44,968.27
BARCLAYSBANKPLCUK                     349065     AbenerNorthAmericaConstruction,LP                                                  $44,968.27         $44,968.27
BAYINSULATIONOFARIZONAINC            350252     AbenerConstructionServices,LLC                                                     $143,432.23        $143,432.23
BAYINSULATIONOFARIZONAINC            350452     TeymaConstructionUSA,LLC                                                           $143,432.23        $143,432.23
BAYINSULATIONOFARIZONAINC            350501     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership          $143,432.23        $143,432.23
BEHNKE,ERDMANANDWHITAKER              350768     AbeinsaHoldingInc.                                                                      $563.41            $563.41
BELLSTEELCOMPANY                       350769     AbeinsaHoldingInc.                                                                   $76,815.94         $76,815.94
BELLSTEELCOMPANY                       349067     AbenerNorthAmericaConstruction,LP                                                  $76,815.94         $76,815.94
BELLSTEELCOMPANY                       349149     AbenerTeymaMojaveGeneralPartnership                                                $76,815.94         $76,815.94
                                                                                                                                                                                            Case 16-10790-LSS




BERMINGHAMCONTROLS,INC                 350801     AbeinsaHoldingInc.                                                                    $3,366.25          $3,366.25
BERMINGHAMCONTROLS,INC                 349070     AbenerNorthAmericaConstruction,LP                                                   $3,366.25          $3,366.25
BERMINGHAMCONTROLS,INC                 349151     AbenerTeymaMojaveGeneralPartnership                                                 $3,366.25          $3,366.25
BRANDSCAFFOLDINGSERVICES,INC.        349075*     AbenerNorthAmericaConstruction,LP                                                 $118,234.86        $118,234.86
BRI/GOULDSPUMPS                         350274     AbenerConstructionServices,LLC                                                      $22,099.35         $22,099.35
BRI/GOULDSPUMPS                         349470     AbenerTeymaHugotonGeneralPartnership                                               $22,099.35         $22,099.35
BRI/GOULDSPUMPS                         348308     TeymaConstructionUSA,LLC                                                            $22,099.35         $22,099.35
                                                                                                                                                                                            Doc 2142-10




BRITHINEEELECTRIC                       350808     AbeinsaHoldingInc.                                                                   $10,320.00         $10,320.00
BRITHINEEELECTRIC                       349077     AbenerNorthAmericaConstruction,LP                                                  $10,320.00         $10,320.00
BRITHINEEELECTRIC                       349086     AbenerTeymaMojaveGeneralPartnership                                                $10,320.00         $10,320.00
BUREAUVERITASNORTHAMERICAINC         350809     AbeinsaHoldingInc.                                                                    $3,548.49          $3,548.49
BUREAUVERITASNORTHAMERICAINC         349078     AbenerNorthAmericaConstruction,LP                                                   $3,548.49          $3,548.49
BUREAUVERITASNORTHAMERICAINC         349087     AbenerTeymaMojaveGeneralPartnership                                                 $3,548.49          $3,548.49
BURRTECWASTEINDUSTRIES,INC            350810     AbeinsaHoldingInc.                                                                   $16,393.52         $16,393.52
BURRTECWASTEINDUSTRIES,INC            349079     AbenerNorthAmericaConstruction,LP                                                  $16,393.52         $16,393.52
                                                                                                                                                                                            Filed 01/25/20




BURRTECWASTEINDUSTRIES,INC            349088     AbenerTeymaMojaveGeneralPartnership                                                $16,393.52         $16,393.52
BYMESOFTWARE                            350097     AbeinsaEPC,LLC                                                                        $4,472.00          $4,472.00
C.B.'SLLC                               349450     AbeinsaAbenerTeymaGeneralPartnership                                               $79,341.42         $79,341.42
C.B.'SLLC                               350099     AbeinsaEPC,LLC                                                                       $79,341.42         $79,341.42
C.B.'SLLC                               350276     AbenerConstructionServices,LLC                                                      $79,341.42         $79,341.42
C.B.'SLLC                               348573     TeymaConstructionUSA,LLC                                                            $79,341.42         $79,341.42
CALDWELLTANKS                           350277     AbenerConstructionServices,LLC                                                     $165,168.09        $165,168.09
CALDWELLTANKS                           349471     AbenerTeymaHugotonGeneralPartnership                                              $165,168.09        $165,168.09
                                                                                                                                                                                            Page 3 of 15




CALDWELLTANKS                           348574     TeymaConstructionUSA,LLC                                                           $165,168.09        $165,168.09
CARBIS,INC.                             350278     AbenerConstructionServices,LLC                                                      $15,130.01         $15,130.01
CARBIS,INC.                             349472     AbenerTeymaHugotonGeneralPartnership                                               $15,130.01         $15,130.01
CARBIS,INC.                             348575     TeymaConstructionUSA,LLC                                                            $15,130.01         $15,130.01
CARBONESCOMERCIOYCONSIGNACIONES.A.    349725     AbencorUSA,LLC                                                                        $3,935.76          $3,935.76
CARDLOCKFUELSSYSTEM,INC.DBASC       350813     AbeinsaHoldingInc.                                                                    $1,698.56          $1,698.56


InreAbeinsaHoldingInc.,etal.
CaseNo.16Ͳ10790(KJC)                                                                                                                                                           Page2of14
                                                                               ScheduledClaimsReconciliation




                                        Schedule                                                                                     TotalUnsecured TotalPriority
                   CreditorName                                                          Debtor                 TotalClaimAmount
                                           No.                                                                                            Amount         Amount
CAREERBUILDER,LLC                      350100     AbeinsaEPC,LLC                                                     $10,800.00         $10,800.00
CHATTANOOGABOILER&TANKCO.           349453     AbeinsaAbenerTeymaGeneralPartnership                            $172,358.68        $172,358.68
CHATTANOOGABOILER&TANKCO.           350105     AbeinsaEPC,LLC                                                    $172,358.68        $172,358.68
CHATTANOOGABOILER&TANKCO.           350554     AbenerConstructionServices,LLC                                   $172,358.68        $172,358.68
CHATTANOOGABOILER&TANKCO.           348579     TeymaConstructionUSA,LLC                                         $172,358.68        $172,358.68
CHAYCECONCRETELLC                     350814     AbeinsaHoldingInc.                                                $219,117.32        $219,117.32
CHAYCECONCRETELLC                     349154     AbenerNorthAmericaConstruction,LP                               $219,117.32        $219,117.32
CHAYCECONCRETELLC                     349091     AbenerTeymaMojaveGeneralPartnership                             $219,117.32        $219,117.32
CIRCULOSALVOCOMUNICACION              350142     AbeinsaEPC,LLC                                                      $2,101.25          $2,101.25
CITYOFPHOENIX                         350143     AbeinsaEPC,LLC                                                        $303.50            $303.50
CLEVERTECNOLOGÍA,S.L.                 349456     AbeinsaAbenerTeymaGeneralPartnership                              $2,275.00          $2,275.00
CLEVERTECNOLOGÍA,S.L.                 350145     AbeinsaEPC,LLC                                                      $2,275.00          $2,275.00
                                                                                                                                                                         Case 16-10790-LSS




CLEVERTECNOLOGÍA,S.L.                 350557     AbenerConstructionServices,LLC                                     $2,275.00          $2,275.00
CLEVERTECNOLOGÍA,S.L.                 348582     TeymaConstructionUSA,LLC                                           $2,275.00          $2,275.00
CONDORCHEMENVITECHLLC                 350816     AbeinsaHoldingInc.                                                  $8,486.40          $8,486.40
CONDORCHEMENVITECHLLC                 349156     AbenerNorthAmericaConstruction,LP                                 $8,486.40          $8,486.40
CONDORCHEMENVITECHLLC                 349093     AbenerTeymaMojaveGeneralPartnership                               $8,486.40          $8,486.40
CONSTRUC.METMEXICANASS.A.DEC.V.    350569     AbenerConstructionServices,LLC                                    $82,254.00         $82,254.00
CONTROLCOMPONENTSINC                  350817     AbeinsaHoldingInc.                                                 $30,677.74         $30,677.74
                                                                                                                                                                         Doc 2142-10




CONTROLCOMPONENTSINC                  349157     AbenerNorthAmericaConstruction,LP                                $30,677.74         $30,677.74
CONTROLCOMPONENTSINC                  349094     AbenerTeymaMojaveGeneralPartnership                              $30,677.74         $30,677.74
CORACI,S.A.                            349726     AbencorUSA,LLC                                                    $233,877.94        $233,877.94
COX,CASTLE&NICHOLSONLLCP            350164     AbeinsaEPC,LLC                                                     $23,505.58         $23,505.58
CRYSTALCLEARICE                       349660     AbeinsaAbenerTeymaGeneralPartnership                             $22,321.30         $22,321.30
CRYSTALCLEARICE                       350166     AbeinsaEPC,LLC                                                     $22,321.30         $22,321.30
CRYSTALCLEARICE                       350649     AbenerConstructionServices,LLC                                    $22,321.30         $22,321.30
CRYSTALCLEARICE                       349106     TeymaConstructionUSA,LLC                                          $22,321.30         $22,321.30
                                                                                                                                                                         Filed 01/25/20




DELOITTE&TOUCHE,LLP                  350652     AbenerConstructionServices,LLC                                    $38,769.00         $38,769.00
DENBESTEWATERSOLUTIONS,LLC           350821     AbeinsaHoldingInc.                                                 $30,973.00         $30,973.00
DENBESTEWATERSOLUTIONS,LLC           349161     AbenerNorthAmericaConstruction,LP                                $30,973.00         $30,973.00
DENBESTEWATERSOLUTIONS,LLC           349098     AbenerTeymaMojaveGeneralPartnership                              $30,973.00         $30,973.00
DEPTOFCOMMERCE&CONSUMERAFFAIRS     350169     AbeinsaEPC,LLC                                                        $100.00            $100.00
DESERTSPRINGSBOTTLEDWATERCO.        349661     AbeinsaAbenerTeymaGeneralPartnership                             $84,993.95         $84,993.95
DESERTSPRINGSBOTTLEDWATERCO.        350170     AbeinsaEPC,LLC                                                     $84,993.95         $84,993.95
DESERTSPRINGSBOTTLEDWATERCO.        350653     AbenerConstructionServices,LLC                                    $84,993.95         $84,993.95
                                                                                                                                                                         Page 4 of 15




DESERTSPRINGSBOTTLEDWATERCO.        349109     TeymaConstructionUSA,LLC                                          $84,993.95         $84,993.95
DESIGNSPACEMODULARBUILDINGS,INC     349304     AbeinsaAbenerTeymaGeneralPartnership                            $163,430.23        $163,430.23
DESIGNSPACEMODULARBUILDINGS,INC     350171     AbeinsaEPC,LLC                                                    $163,430.23        $163,430.23
DESIGNSPACEMODULARBUILDINGS,INC     350660     AbenerConstructionServices,LLC                                   $163,430.23        $163,430.23
DESIGNSPACEMODULARBUILDINGS,INC     350661     AbenerConstructionServices,LLC                                       $118.24            $118.24
DESIGNSPACEMODULARBUILDINGS,INC     349110     TeymaConstructionUSA,LLC                                            $118.24             $118.24


InreAbeinsaHoldingInc.,etal.
CaseNo.16Ͳ10790(KJC)                                                                                                                                        Page3of14
                                                                               ScheduledClaimsReconciliation




                                       Schedule                                                                                                       TotalUnsecured TotalPriority
                   CreditorName                                                          Debtor                                  TotalClaimAmount
                                         No.                                                                                                               Amount         Amount
DESIGNSPACEMODULARBUILDINGS,INC    349111     TeymaConstructionUSA,LLC                                                           $163,430.23        $163,430.23
DESIGNSPACEMODULARBUILDINGS,INC    348349     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership              $118.24            $118.24
DETROITSTOKER                         350662     AbenerConstructionServices,LLC                                                       $9,637.38          $9,637.38
DETROITSTOKER                         349476     AbenerTeymaHugotonGeneralPartnership                                                $9,637.38          $9,637.38
DETROITSTOKER                         349112     TeymaConstructionUSA,LLC                                                             $9,637.38          $9,637.38
DEVINOILCO.INC                      349306     AbeinsaAbenerTeymaGeneralPartnership                                              $158,384.27        $158,384.27
DEVINOILCO.INC                      350173     AbeinsaEPC,LLC                                                                      $158,384.27        $158,384.27
DEVINOILCO.INC                      350682     AbenerConstructionServices,LLC                                                     $158,384.27        $158,384.27
DEVINOILCO.INC                      349184     TeymaConstructionUSA,LLC                                                           $158,384.27        $158,384.27
DIRCKSMOVING&LOGISTICS              350176     AbeinsaEPC,LLC                                                                       $10,559.50         $10,559.50
DIXIEͲSOUTHERN                         349309     AbeinsaAbenerTeymaGeneralPartnership                                               $27,742.65         $27,742.65
DIXIEͲSOUTHERN                         350177     AbeinsaEPC,LLC                                                                       $27,742.65         $27,742.65
                                                                                                                                                                                          Case 16-10790-LSS




DIXIEͲSOUTHERN                         350685     AbenerConstructionServices,LLC                                                      $27,742.65         $27,742.65
DIXIEͲSOUTHERN                         349187     TeymaConstructionUSA,LLC                                                            $27,742.65         $27,742.65
DYNAMICVENDING,INC.                  350178     AbeinsaEPC,LLC                                                                        $4,261.54          $4,261.54
ECKECKROHRKESSELGMBH                 350691     AbenerConstructionServices,LLC                                                      $18,377.13         $18,377.13
ECKECKROHRKESSELGMBH                 349915     AbenerTeymaHugotonGeneralPartnership                                               $18,377.13         $18,377.13
ECKECKROHRKESSELGMBH                 349193     TeymaConstructionUSA,LLC                                                            $18,377.13         $18,377.13
ECONOMYPOWER&INSTRUMENT             350850     AbenerConstructionServices,LLC                                                          $56.00             $56.00
                                                                                                                                                                                          Doc 2142-10




ECONOMYPOWER&INSTRUMENT             349916     AbenerTeymaHugotonGeneralPartnership                                                   $56.00             $56.00
ECONOMYPOWER&INSTRUMENT             349194     TeymaConstructionUSA,LLC                                                                $56.00             $56.00
ELECTRAMOLINS,S.A.                   349728     AbencorUSA,LLC                                                                       $33,395.00         $33,395.00
EMERSONPROCESSMANAGEMENT             349311     AbeinsaAbenerTeymaGeneralPartnership                                               $65,045.40         $65,045.40
EMERSONPROCESSMANAGEMENT             350180     AbeinsaEPC,LLC                                                                       $65,045.40         $65,045.40
EMERSONPROCESSMANAGEMENT             350855     AbenerConstructionServices,LLC                                                      $65,045.40         $65,045.40
EMERSONPROCESSMANAGEMENT             349199     TeymaConstructionUSA,LLC                                                            $65,045.40         $65,045.40
EMPLOYEE_0002961                       350181     AbeinsaEPC,LLC                                                                        $3,047.00          $3,047.00
                                                                                                                                                                                          Filed 01/25/20




EPCSERVICESCOMPANY                   350836     AbeinsaHoldingInc.                                                                   $45,787.65         $45,787.65
EPCSERVICESCOMPANY                   349897     AbenerNorthAmericaConstruction,LP                                                  $45,787.65         $45,787.65
EPCSERVICESCOMPANY                   349042     AbenerTeymaMojaveGeneralPartnership                                                $45,787.65         $45,787.65
EQUIFAX                                350182     AbeinsaEPC,LLC                                                                        $1,661.22          $1,661.22
ETCCOMPLIANCESOLUTIONS,INC          350183     AbeinsaEPC,LLC                                                                          $565.00            $565.00
EUGENEDANAMERWINͲSPECKS            349314     AbeinsaAbenerTeymaGeneralPartnership                                                  $281.00            $281.00
EUGENEDANAMERWINͲSPECKS            350186     AbeinsaEPC,LLC                                                                          $281.00            $281.00
EUGENEDANAMERWINͲSPECKS            350859     AbenerConstructionServices,LLC                                                         $281.00            $281.00
                                                                                                                                                                                          Page 5 of 15




EUGENEDANAMERWINͲSPECKS            349203     TeymaConstructionUSA,LLC                                                              $281.00             $281.00
EWCORPORATION                         350839     AbeinsaHoldingInc.                                                                   $11,679.13         $11,679.13
EWCORPORATION                         349900     AbenerNorthAmericaConstruction,LP                                                  $11,679.13         $11,679.13
EWCORPORATION                         349045     AbenerTeymaMojaveGeneralPartnership                                                $11,679.13         $11,679.13
EXAARCHITECTS                         350862     AbenerConstructionServices,LLC                                                      $11,840.00         $11,840.00
EXAARCHITECTS                         348465     TeymaConstructionUSA,LLC                                                            $11,840.00         $11,840.00


InreAbeinsaHoldingInc.,etal.
CaseNo.16Ͳ10790(KJC)                                                                                                                                                         Page4of14
                                                                               ScheduledClaimsReconciliation




                                       Schedule                                                                                                       TotalUnsecured TotalPriority
                   CreditorName                                                          Debtor                                  TotalClaimAmount
                                         No.                                                                                                               Amount         Amount
EXAARCHITECTS                         348432     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership           $11,840.00         $11,840.00
FACILITYGATEWAYCORPORATION           350864     AbenerConstructionServices,LLC                                                         $170.34            $170.34
FACILITYGATEWAYCORPORATION           349922     AbenerTeymaHugotonGeneralPartnership                                                  $170.34            $170.34
FACILITYGATEWAYCORPORATION           348467     TeymaConstructionUSA,LLC                                                               $170.34            $170.34
FASTENERSINC.                         349316     AbeinsaAbenerTeymaGeneralPartnership                                               $63,005.08         $63,005.08
FASTENERSINC.                         350188     AbeinsaEPC,LLC                                                                       $63,005.08         $63,005.08
FASTENERSINC.                         350866     AbenerConstructionServices,LLC                                                      $63,005.08         $63,005.08
FASTENERSINC.                         348469     TeymaConstructionUSA,LLC                                                            $63,005.08         $63,005.08
FEDEX                                  350189     AbeinsaEPC,LLC                                                                          $608.17            $608.17
FEDEX                                  350867     AbenerConstructionServices,LLC                                                       $2,086.71          $2,086.71
FEDEX                                  349923     AbenerTeymaHugotonGeneralPartnership                                                $2,086.71          $2,086.71
FEDEX                                  348470     TeymaConstructionUSA,LLC                                                             $2,086.71          $2,086.71
                                                                                                                                                                                          Case 16-10790-LSS




FEDEXͲPASADENA,CA                   348152     AbenerConstructionServices,LLC                                                       $1,305.28          $1,305.28
FEDEXͲPASADENA,CA                   348471     TeymaConstructionUSA,LLC                                                             $1,305.28          $1,305.28
FEDEXͲPASADENA,CA                   348433     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership            $1,305.28          $1,305.28
FENCECORP                             350841     AbeinsaHoldingInc.                                                                   $59,248.00         $59,248.00
FENCECORP                             349902     AbenerNorthAmericaConstruction,LP                                                  $59,248.00         $59,248.00
FENCECORP                             349992     AbenerTeymaMojaveGeneralPartnership                                                $59,248.00         $59,248.00
FENNEMORECRAIG,PC                    350225     AbeinsaEPC,LLC                                                                          $700.59            $700.59
                                                                                                                                                                                          Doc 2142-10




FLEETCORTECHNOLOGIES,INC.            348158     AbenerConstructionServices,LLC                                                       $3,082.98          $3,082.98
FLEETCORTECHNOLOGIES,INC.            348159     AbenerConstructionServices,LLC                                                         $828.82            $828.82
FLEETCORTECHNOLOGIES,INC.            350124     AbenerTeymaHugotonGeneralPartnership                                                $3,082.98          $3,082.98
FLEETCORTECHNOLOGIES,INC.            348477     TeymaConstructionUSA,LLC                                                               $828.82            $828.82
FLEETCORTECHNOLOGIES,INC.            348478     TeymaConstructionUSA,LLC                                                             $3,082.98          $3,082.98
FLEETCORTECHNOLOGIES,INC.            348436     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership              $828.82            $828.82
FLORAESTRADA                          350228     AbeinsaEPC,LLC                                                                        $2,440.00          $2,440.00
FLORIDABOARDOFPROFESSIONALENGIN    350229     AbeinsaEPC,LLC                                                                          $230.00            $230.00
                                                                                                                                                                                          Filed 01/25/20




FLOWSERVESPAINS.L.(SOCIEDADUNIP    349318     AbeinsaAbenerTeymaGeneralPartnership                                              $102,322.00        $102,322.00
FLOWSERVESPAINS.L.(SOCIEDADUNIP    350230     AbeinsaEPC,LLC                                                                      $102,322.00        $102,322.00
FLOWSERVESPAINS.L.(SOCIEDADUNIP    348162     AbenerConstructionServices,LLC                                                     $102,322.00        $102,322.00
FLOWSERVESPAINS.L.(SOCIEDADUNIP    348481     TeymaConstructionUSA,LLC                                                           $102,322.00        $102,322.00
FOSTERQUANLLP                         350232     AbeinsaEPC,LLC                                                                        $3,770.00          $3,770.00
GAIͲTRONICSCORPORATION              349320     AbeinsaAbenerTeymaGeneralPartnership                                               $96,316.74         $96,316.74
GAIͲTRONICSCORPORATION              350233     AbeinsaEPC,LLC                                                                       $96,316.74         $96,316.74
GAIͲTRONICSCORPORATION              348165     AbenerConstructionServices,LLC                                                      $96,316.74         $96,316.74
                                                                                                                                                                                          Page 6 of 15




GAIͲTRONICSCORPORATION              350455     TeymaConstructionUSA,LLC                                                            $96,316.74         $96,316.74
GAUMERCOMPANY,INC.                  348149*     AbeinsaHoldingInc.                                                                   $26,585.88         $26,585.88
GAUMERCOMPANY,INC.                  350457*     TeymaConstructionUSA,LLC                                                            $74,262.94         $74,262.94
GEMOBILEWATERINC                    348169     AbenerConstructionServices,LLC                                                     $180,938.00        $180,938.00
GEMOBILEWATERINC                    350458     TeymaConstructionUSA,LLC                                                           $180,938.00        $180,938.00
GEMOBILEWATERINC                    348440     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership          $180,938.00        $180,938.00


InreAbeinsaHoldingInc.,etal.
CaseNo.16Ͳ10790(KJC)                                                                                                                                                         Page5of14
                                                                               ScheduledClaimsReconciliation




                                       Schedule                                                                                                       TotalUnsecured TotalPriority
                   CreditorName                                                          Debtor                                  TotalClaimAmount
                                         No.                                                                                                               Amount         Amount
GENERALSUPPLY&SERVICES,INC.        349667     AbeinsaAbenerTeymaGeneralPartnership                                              $456,520.39        $456,520.39
GENERALSUPPLY&SERVICES,INC.        350236     AbeinsaEPC,LLC                                                                      $456,520.39        $456,520.39
GENERALSUPPLY&SERVICES,INC.        348977     AbenerConstructionServices,LLC                                                     $456,520.39        $456,520.39
GENERALSUPPLY&SERVICES,INC.        350461     TeymaConstructionUSA,LLC                                                           $456,520.39        $456,520.39
GESTIÓNINTEGRALDERR.HH.S.A.        350237     AbeinsaEPC,LLC                                                                        $1,377.92          $1,377.92
GILABOTTLES                           348978     AbenerConstructionServices,LLC                                                         $192.06            $192.06
GILABOTTLES                           350462     TeymaConstructionUSA,LLC                                                              $192.06             $192.06
GILABOTTLES                           348441     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership              $192.06            $192.06
H2OENVIRONMENTAL                      348671     AbeinsaHoldingInc.                                                                   $22,440.00         $22,440.00
H2OENVIRONMENTAL                      350116     AbenerNorthAmericaConstruction,LP                                                  $22,440.00         $22,440.00
H2OENVIRONMENTAL                      350006     AbenerTeymaMojaveGeneralPartnership                                                $22,440.00         $22,440.00
H2OENVIRONMENTALSERVICES             348981     AbenerConstructionServices,LLC                                                         $134.25            $134.25
                                                                                                                                                                                          Case 16-10790-LSS




H2OENVIRONMENTALSERVICES             350465     TeymaConstructionUSA,LLC                                                               $134.25            $134.25
H2OENVIRONMENTALSERVICES             348443     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership              $134.25            $134.25
HERMISTONPLANCENTER                  350247     AbeinsaEPC,LLC                                                                        $1,125.45          $1,125.45
HILTI,INC.                            349687     AbeinsaAbenerTeymaGeneralPartnership                                              $113,640.95        $113,640.95
HILTI,INC.                            349657     AbeinsaEPC,LLC                                                                      $113,640.95        $113,640.95
HILTI,INC.                            348988     AbenerConstructionServices,LLC                                                     $113,640.95        $113,640.95
HILTI,INC.                            348311     TeymaConstructionUSA,LLC                                                           $113,640.95        $113,640.95
                                                                                                                                                                                          Doc 2142-10




IBTINC                                348989     AbenerConstructionServices,LLC                                                      $20,129.24         $20,129.24
IBTINC                                350127     AbenerTeymaHugotonGeneralPartnership                                               $20,129.24         $20,129.24
IBTINC                                348312     TeymaConstructionUSA,LLC                                                            $20,129.24         $20,129.24
ICONSOLUTIONS                         348990     AbenerConstructionServices,LLC                                                      $18,354.29         $18,354.29
ICONSOLUTIONS                         350128     AbenerTeymaHugotonGeneralPartnership                                               $18,354.29         $18,354.29
ICONSOLUTIONS                         348313     TeymaConstructionUSA,LLC                                                            $18,354.29         $18,354.29
IDEMITSULUBRICANTSAMERICACORPOR.    349688     AbeinsaAbenerTeymaGeneralPartnership                                              $147,523.96        $147,523.96
IDEMITSULUBRICANTSAMERICACORPOR.    350267     AbeinsaEPC,LLC                                                                      $147,523.96        $147,523.96
                                                                                                                                                                                          Filed 01/25/20




IDEMITSULUBRICANTSAMERICACORPOR.    348991     AbenerConstructionServices,LLC                                                     $147,523.96        $147,523.96
IDEMITSULUBRICANTSAMERICACORPOR.    348314     TeymaConstructionUSA,LLC                                                           $147,523.96        $147,523.96
ILLINOISELECTRICWORKS                349219     AbenerConstructionServices,LLC                                                       $1,653.00          $1,653.00
ILLINOISELECTRICWORKS                350130     AbenerTeymaHugotonGeneralPartnership                                                $1,653.00          $1,653.00
ILLINOISELECTRICWORKS                348316     TeymaConstructionUSA,LLC                                                             $1,653.00          $1,653.00
INDIANASECRETARYOFSTATE             350290     AbeinsaEPC,LLC                                                                          $210.00            $210.00
INSTALACIONESINABENSAS.A.            348319     TeymaConstructionUSA,LLC                                                            $30,961.33         $30,961.33
INSTALACIONESINABENSAS.A.            348320     TeymaConstructionUSA,LLC                                                           $147,691.01        $147,691.01
                                                                                                                                                                                          Page 7 of 15




INSTALACIONESINABENSAS.A.            348683     AbeinsaHoldingInc.                                                                   $68,821.49         $68,821.49
INSTALACIONESINABENSAS.A.            350291     AbeinsaEPC,LLC                                                                        $2,186.78          $2,186.78
INSTRUMENTACIÓNYCALIBRACIÓNINDUS    348684     AbeinsaHoldingInc.                                                                  $509,828.42        $509,828.42
INSTRUMENTACIÓNYCALIBRACIÓNINDUS    349222     AbenerConstructionServices,LLC                                                      $17,542.36         $17,542.36
INSTRUMENTACIÓNYCALIBRACIÓNINDUS    349980     AbenerNorthAmericaConstruction,LP                                                 $509,828.42        $509,828.42
INSTRUMENTACIÓNYCALIBRACIÓNINDUS    350131     AbenerTeymaHugotonGeneralPartnership                                               $17,542.36         $17,542.36


InreAbeinsaHoldingInc.,etal.
CaseNo.16Ͳ10790(KJC)                                                                                                                                                         Page6of14
                                                                               ScheduledClaimsReconciliation




                                       Schedule                                                                                                       TotalUnsecured TotalPriority
                   CreditorName                                                          Debtor                                  TotalClaimAmount
                                         No.                                                                                                               Amount         Amount
INSTRUMENTACIÓNYCALIBRACIÓNINDUS    350216     AbenerTeymaMojaveGeneralPartnership                                               $509,828.42        $509,828.42
INSTRUMENTACIÓNYCALIBRACIÓNINDUS    348321     TeymaConstructionUSA,LLC                                                            $17,542.36         $17,542.36
ISCOINDUSTRIES,INC.                  349690     AbeinsaAbenerTeymaGeneralPartnership                                                $4,445.90          $4,445.90
ISCOINDUSTRIES,INC.                  350294     AbeinsaEPC,LLC                                                                        $4,445.90          $4,445.90
ISCOINDUSTRIES,INC.                  349223     AbenerConstructionServices,LLC                                                       $4,445.90          $4,445.90
ISCOINDUSTRIES,INC.                  348322     TeymaConstructionUSA,LLC                                                             $4,445.90          $4,445.90
ISOACCELERATEGROUP,INC.             350295     AbeinsaEPC,LLC                                                                          $525.00            $525.00
JBR1INDUSTRIALSERVICES,L.L.C.       349693     AbeinsaAbenerTeymaGeneralPartnership                                               $19,312.50         $19,312.50
JBR1INDUSTRIALSERVICES,L.L.C.       350299     AbeinsaEPC,LLC                                                                       $19,312.50         $19,312.50
JBR1INDUSTRIALSERVICES,L.L.C.       348939     AbeinsaHoldingInc.                                                                   $26,239.01         $26,239.01
JBR1INDUSTRIALSERVICES,L.L.C.       349270     AbenerConstructionServices,LLC                                                      $19,312.50         $19,312.50
JBR1INDUSTRIALSERVICES,L.L.C.       349985     AbenerNorthAmericaConstruction,LP                                                  $26,239.01         $26,239.01
                                                                                                                                                                                          Case 16-10790-LSS




JBR1INDUSTRIALSERVICES,L.L.C.       350221     AbenerTeymaMojaveGeneralPartnership                                                $26,239.01         $26,239.01
JBR1INDUSTRIALSERVICES,L.L.C.       348326     TeymaConstructionUSA,LLC                                                            $19,312.50         $19,312.50
JOHNSONMARCHINC.                     350301     AbeinsaEPC,LLC                                                                      $183,175.14        $183,175.14
JOSERUIZGRANADOS                     349695     AbeinsaAbenerTeymaGeneralPartnership                                                $4,606.34          $4,606.34
JOSERUIZGRANADOS                     350302     AbeinsaEPC,LLC                                                                        $4,606.34          $4,606.34
JOSERUIZGRANADOS                     349273     AbenerConstructionServices,LLC                                                       $4,606.34          $4,606.34
JOSERUIZGRANADOS                     348738     TeymaConstructionUSA,LLC                                                             $4,606.34          $4,606.34
                                                                                                                                                                                          Doc 2142-10




JUNTASYCOMPENSADORES,S.L.           348942     AbeinsaHoldingInc.                                                                  $237,477.57        $237,477.57
JUNTASYCOMPENSADORES,S.L.           349988     AbenerNorthAmericaConstruction,LP                                                 $237,477.57        $237,477.57
JUNTASYCOMPENSADORES,S.L.           350224     AbenerTeymaMojaveGeneralPartnership                                               $237,477.57        $237,477.57
KBLINCDBAABADAN                     349696     AbeinsaAbenerTeymaGeneralPartnership                                                  $553.36            $553.36
KBLINCDBAABADAN                     350303     AbeinsaEPC,LLC                                                                          $553.36            $553.36
KBLINCDBAABADAN                     349274     AbenerConstructionServices,LLC                                                         $553.36            $553.36
KBLINCDBAABADAN                     348739     TeymaConstructionUSA,LLC                                                               $553.36            $553.36
KENOCRANEINC                          349275     AbenerConstructionServices,LLC                                                       $2,230.00          $2,230.00
                                                                                                                                                                                          Filed 01/25/20




KENOCRANEINC                          350134     AbenerTeymaHugotonGeneralPartnership                                                $2,230.00          $2,230.00
KENOCRANEINC                          348740     TeymaConstructionUSA,LLC                                                             $2,230.00          $2,230.00
KILLINGMOONENTERPRISESINC           350304     AbeinsaEPC,LLC                                                                        $1,833.66          $1,833.66
KNIGHTHAWKENGINEERING,INC            349276     AbenerConstructionServices,LLC                                                         $290.00            $290.00
KNIGHTHAWKENGINEERING,INC            348741     TeymaConstructionUSA,LLC                                                               $290.00            $290.00
KNIGHTHAWKENGINEERING,INC            348395     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership              $290.00            $290.00
KONICAMINOLTABUISNESSSOLUTIONSU    350306     AbeinsaEPC,LLC                                                                          $425.77            $425.77
KRIZDAVISCO.                         349278     AbenerConstructionServices,LLC                                                      $24,285.81         $24,285.81
                                                                                                                                                                                          Page 8 of 15




KRIZDAVISCO.                         350135     AbenerTeymaHugotonGeneralPartnership                                               $24,285.81         $24,285.81
KRIZDAVISCO.                         348743     TeymaConstructionUSA,LLC                                                            $24,285.81         $24,285.81
KronheEnergíaS.l.u                   349735     AbencorUSA,LLC                                                                       $22,826.28         $22,826.28
LARRAIN,RENCORET,URZUAYCIA         350397     AbeinsaEPC,LLC                                                                           $97.38             $97.38
LCPTRACKER,INC.                       350400     AbeinsaEPC,LLC                                                                       $96,396.63         $96,396.63
LEEWARDUSA,INC.                      349703     AbeinsaAbenerTeymaGeneralPartnership                                                $4,926.08          $4,926.08


InreAbeinsaHoldingInc.,etal.
CaseNo.16Ͳ10790(KJC)                                                                                                                                                         Page7of14
                                                                             ScheduledClaimsReconciliation




                                     Schedule                                                                                                       TotalUnsecured TotalPriority
                   CreditorName                                                        Debtor                                  TotalClaimAmount
                                       No.                                                                                                               Amount         Amount
LEEWARDUSA,INC.                    350401     AbeinsaEPC,LLC                                                                        $4,926.08          $4,926.08
LEEWARDUSA,INC.                    349285     AbenerConstructionServices,LLC                                                       $4,926.08          $4,926.08
LEEWARDUSA,INC.                    348750     TeymaConstructionUSA,LLC                                                             $4,926.08          $4,926.08
LEXISNEXIS                           350406     AbeinsaEPC,LLC                                                                          $888.80            $888.80
LITHOTECHINC                        350422     AbeinsaEPC,LLC                                                                          $832.02            $832.02
LOPEZ,CLARA                         445284     AbeinsaEPC,LLC                                                                        $3,047.00          $3,047.00
LYNCOLEGROUNDINGSOLUTIONS,LLC.    350423     AbeinsaEPC,LLC                                                                          $995.00            $995.00
M&MPORTABLETOILETS                 349287     AbenerConstructionServices,LLC                                                          $54.91             $54.91
M&MPORTABLETOILETS                 348483     TeymaConstructionUSA,LLC                                                                $54.91             $54.91
M&MPORTABLETOILETS                 348401     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership               $54.91             $54.91
MADDENOIL                           349288     AbenerConstructionServices,LLC                                                       $5,592.00          $5,592.00
MADDENOIL                           350138     AbenerTeymaHugotonGeneralPartnership                                                $5,592.00          $5,592.00
                                                                                                                                                                                        Case 16-10790-LSS




MADDENOIL                           348484     TeymaConstructionUSA,LLC                                                             $5,592.00          $5,592.00
MANSPERGERPATTERSON&MCMULLIN      350424     AbeinsaEPC,LLC                                                                        $5,125.00          $5,125.00
MATCOR,INC.                         349765     AbeinsaAbenerTeymaGeneralPartnership                                                $3,537.60          $3,537.60
MATCOR,INC.                         350426     AbeinsaEPC,LLC                                                                        $3,537.60          $3,537.60
MATCOR,INC.                         349291     AbenerConstructionServices,LLC                                                       $3,537.60          $3,537.60
MATCOR,INC.                         348487     TeymaConstructionUSA,LLC                                                             $3,537.60          $3,537.60
MBPROFESSIONALSERVICE,INC.        349251     AbeinsaHoldingInc.                                                                   $30,315.70         $30,315.70
                                                                                                                                                                                        Doc 2142-10




MBPROFESSIONALSERVICE,INC.        350614     AbenerNorthAmericaConstruction,LP                                                  $30,315.70         $30,315.70
MBPROFESSIONALSERVICE,INC.        348232     AbenerTeymaMojaveGeneralPartnership                                                $30,315.70         $30,315.70
MENAFRA,GONZALO                     349512     AbeinsaEPC,LLC                                                                       $12,475.00                       $12,475.00
MENAFRA,GONZALO                     445285     AbeinsaEPC,LLC                                                                          $167.00            $167.00
MIGUEZREININGCONSULTS.L.         349299     AbenerConstructionServices,LLC                                                       $8,000.00          $8,000.00
MIGUEZREININGCONSULTS.L.         349959     AbenerTeymaHugotonGeneralPartnership                                                $8,000.00          $8,000.00
MIGUEZREININGCONSULTS.L.         348495     TeymaConstructionUSA,LLC                                                             $8,000.00          $8,000.00
MILCOCONSTRUCTORS                   349253     AbeinsaHoldingInc.                                                                   $42,105.98         $42,105.98
                                                                                                                                                                                        Filed 01/25/20




MILCOCONSTRUCTORS                   349254     AbeinsaHoldingInc.                                                                        $9.00              $9.00
MILCOCONSTRUCTORS                   350616     AbenerNorthAmericaConstruction,LP                                                  $42,105.98         $42,105.98
MILCOCONSTRUCTORS                   350617     AbenerNorthAmericaConstruction,LP                                                       $9.00              $9.00
MILCOCONSTRUCTORS                   348234     AbenerTeymaMojaveGeneralPartnership                                                     $9.00              $9.00
MILLERANDSONSWELDING,INC.        349768     AbeinsaAbenerTeymaGeneralPartnership                                               $22,241.25         $22,241.25
MILLERANDSONSWELDING,INC.        350526     AbeinsaEPC,LLC                                                                       $22,241.25         $22,241.25
MILLERANDSONSWELDING,INC.        349300     AbenerConstructionServices,LLC                                                      $22,241.25         $22,241.25
MILLERANDSONSWELDING,INC.        348496     TeymaConstructionUSA,LLC                                                            $22,241.25         $22,241.25
                                                                                                                                                                                        Page 9 of 15




MISTRASGROUP,INC.                  349769     AbeinsaAbenerTeymaGeneralPartnership                                               $31,128.82         $31,128.82
MISTRASGROUP,INC.                  350527     AbeinsaEPC,LLC                                                                       $31,128.82         $31,128.82
MISTRASGROUP,INC.                  349302     AbenerConstructionServices,LLC                                                      $31,128.82         $31,128.82
MISTRASGROUP,INC.                  348498     TeymaConstructionUSA,LLC                                                            $31,128.82         $31,128.82
MOTTCORPORATION                     349324     AbenerConstructionServices,LLC                                                       $1,050.00          $1,050.00
MOTTCORPORATION                     349961     AbenerTeymaHugotonGeneralPartnership                                                $1,050.00          $1,050.00


InreAbeinsaHoldingInc.,etal.
CaseNo.16Ͳ10790(KJC)                                                                                                                                                      Page8of14
                                                                                    ScheduledClaimsReconciliation




                                            Schedule                                                                                                        TotalUnsecured TotalPriority
                   CreditorName                                                               Debtor                                  TotalClaimAmount
                                              No.                                                                                                                Amount         Amount
MOTTCORPORATION                            348502     TeymaConstructionUSA,LLC                                                              $1,050.00          $1,050.00
MURRAYCOMPANY                             348238*     AbenerTeymaMojaveGeneralPartnership                                                 $18,903.03         $18,903.03
NALCODATAMOBILITYSYSTEMS                 349771     AbeinsaAbenerTeymaGeneralPartnership                                                $15,698.30         $15,698.30
NALCODATAMOBILITYSYSTEMS                 350529     AbeinsaEPC,LLC                                                                        $15,698.30         $15,698.30
NALCODATAMOBILITYSYSTEMS                 349326     AbenerConstructionServices,LLC                                                       $15,698.30         $15,698.30
NALCODATAMOBILITYSYSTEMS                 348504     TeymaConstructionUSA,LLC                                                             $15,698.30         $15,698.30
NCSGCRANE&HEAVYHAULSERVICES            349774     AbeinsaAbenerTeymaGeneralPartnership                                                 $4,658.96          $4,658.96
NCSGCRANE&HEAVYHAULSERVICES            350534     AbeinsaEPC,LLC                                                                         $4,658.96          $4,658.96
NCSGCRANE&HEAVYHAULSERVICES            349335     AbenerConstructionServices,LLC                                                        $4,658.96          $4,658.96
NCSGCRANE&HEAVYHAULSERVICES            348513     TeymaConstructionUSA,LLC                                                              $4,658.96          $4,658.96
NEGOCIOSINDUSTRIALESYCOMERCIALESS.A.    348409     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership          $274,197.21         $274,197.21
NEGOCIOSINDUSTRIALESYCOMERCIALESS.A.    348515     TeymaConstructionUSA,LLC                                                           $225,921.61         $225,921.61
                                                                                                                                                                                                Case 16-10790-LSS




NESCOSERVICECOMPANY                       350536     AbeinsaEPC,LLC                                                                         $8,378.76          $8,378.76
NEVADABOARDOFPE&LS                     350537     AbeinsaEPC,LLC                                                                           $105.00            $105.00
NEWJAC,INC.                                348518     TeymaConstructionUSA,LLC                                                          $1,847,998.59      $1,847,998.59
NFPA                                        350539     AbeinsaEPC,LLC                                                                           $324.00            $324.00
OFFICEFURNITURESOLUTIONS                  349855     AbenerConstructionServices,LLC                                                           $58.41             $58.41
OFFICEFURNITURESOLUTIONS                  348529     TeymaConstructionUSA,LLC                                                                 $58.41             $58.41
OFFICEFURNITURESOLUTIONS                  348364     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership                $58.41             $58.41
                                                                                                                                                                                                Doc 2142-10




ONECARGO,S.L.                             349737     AbencorUSA,LLC                                                                      $172,534.32         $172,534.32
ORBITINDUSTRIESLLC                        349534     AbeinsaHoldingInc.                                                                       $816.00            $816.00
ORBITINDUSTRIESLLC                        350886     AbenerNorthAmericaConstruction,LP                                                      $816.00            $816.00
ORBITINDUSTRIESLLC                        348765     AbenerTeymaMojaveGeneralPartnership                                                    $816.00            $816.00
OXARC,INC.                                 349783     AbeinsaAbenerTeymaGeneralPartnership                                               $101,618.16        $101,618.16
OXARC,INC.                                 350549     AbeinsaEPC,LLC                                                                       $101,618.16        $101,618.16
OXARC,INC.                                 349856     AbenerConstructionServices,LLC                                                      $101,618.16        $101,618.16
OXARC,INC.                                 348530     TeymaConstructionUSA,LLC                                                            $101,618.16        $101,618.16
                                                                                                                                                                                                Filed 01/25/20




PACIFICOFFICEAUTOMATIONINC.              350571     AbeinsaEPC,LLC                                                                         $5,864.11          $5,864.11
PACIFICPOWER                               349787     AbeinsaAbenerTeymaGeneralPartnership                                                 $7,547.43          $7,547.43
PACIFICPOWER                               350572     AbeinsaEPC,LLC                                                                         $7,547.43          $7,547.43
PACIFICPOWER                               349860     AbenerConstructionServices,LLC                                                        $7,547.43          $7,547.43
PACIFICPOWER                               348534     TeymaConstructionUSA,LLC                                                              $7,547.43          $7,547.43
PARKERSMITHANDFEEK,INC.                 350573     AbeinsaEPC,LLC                                                                        $24,628.00         $24,628.00
PATRIOTMODULAR                             349788     AbeinsaAbenerTeymaGeneralPartnership                                               $342,282.97        $342,282.97
PATRIOTMODULAR                             350574     AbeinsaEPC,LLC                                                                       $342,282.97        $342,282.97
                                                                                                                                                                                                Page 10 of 15




PATRIOTMODULAR                             349862     AbenerConstructionServices,LLC                                                     $342,282.97         $342,282.97
PATRIOTMODULAR                             348536     TeymaConstructionUSA,LLC                                                           $342,282.97         $342,282.97
PAYNECRESTELECTRICANDCOMMUNICATI         349539     AbeinsaHoldingInc.                                                                     $6,639.41          $6,639.41
PAYNECRESTELECTRICANDCOMMUNICATI         350891     AbenerNorthAmericaConstruction,LP                                                    $6,639.41          $6,639.41
PAYNECRESTELECTRICANDCOMMUNICATI         348770     AbenerTeymaMojaveGeneralPartnership                                                  $6,639.41          $6,639.41
PEARSONWATERTENDERS                       349541     AbeinsaHoldingInc.                                                                    $81,635.00         $81,635.00


InreAbeinsaHoldingInc.,etal.
CaseNo.16Ͳ10790(KJC)                                                                                                                                                               Page9of14
                                                                             ScheduledClaimsReconciliation




                                     Schedule                                                                                                        TotalUnsecured TotalPriority
                   CreditorName                                                        Debtor                                  TotalClaimAmount
                                       No.                                                                                                                Amount         Amount
PEARSONWATERTENDERS                350893     AbenerNorthAmericaConstruction,LP                                                   $81,635.00         $81,635.00
PEARSONWATERTENDERS                348772     AbenerTeymaMojaveGeneralPartnership                                                 $81,635.00         $81,635.00
PEDROZO,MARCELAFERNANDEZ            349513     AbeinsaEPC,LLC                                                                        $42,873.45         $30,398.45    $12,475.00
PENDLETONELECTRIC,CO.              349789     AbeinsaAbenerTeymaGeneralPartnership                                                 $2,906.49          $2,906.49
PENDLETONELECTRIC,CO.              350575     AbeinsaEPC,LLC                                                                         $2,906.49          $2,906.49
PENDLETONELECTRIC,CO.              349863     AbenerConstructionServices,LLC                                                        $2,906.49          $2,906.49
PENDLETONELECTRIC,CO.              350471     TeymaConstructionUSA,LLC                                                              $2,906.49          $2,906.49
PERIFORMWORKSYSTEMSINC.           349791     AbeinsaAbenerTeymaGeneralPartnership                                                $18,089.31         $18,089.31
PERIFORMWORKSYSTEMSINC.           350577     AbeinsaEPC,LLC                                                                        $18,089.31         $18,089.31
PERIFORMWORKSYSTEMSINC.           349867     AbenerConstructionServices,LLC                                                       $18,089.31         $18,089.31
PERIFORMWORKSYSTEMSINC.           350475     TeymaConstructionUSA,LLC                                                             $18,089.31         $18,089.31
PETTYCASH                           349544     AbeinsaHoldingInc.                                                                    $17,774.94         $17,774.94
                                                                                                                                                                                         Case 16-10790-LSS




PETTYCASH                           350896     AbenerNorthAmericaConstruction,LP                                                   $17,774.94         $17,774.94
PETTYCASH                           348810     AbenerTeymaMojaveGeneralPartnership                                                 $17,774.94         $17,774.94
PHOENIXPUMPS,INC.                  349665     AbeinsaHoldingInc.                                                                       $371.44            $371.44
PHOENIXPUMPS,INC.                  350898     AbenerNorthAmericaConstruction,LP                                                      $371.44            $371.44
PHOENIXPUMPS,INC.                  348812     AbenerTeymaMojaveGeneralPartnership                                                    $371.44            $371.44
PIONEERELECTRICCOOPERATIVE,INC    350065     AbenerConstructionServices,LLC                                                           $14.40             $14.40
PIONEERELECTRICCOOPERATIVE,INC    349969     AbenerTeymaHugotonGeneralPartnership                                                    $14.40             $14.40
                                                                                                                                                                                         Doc 2142-10




PIONEERELECTRICCOOPERATIVE,INC    350483     TeymaConstructionUSA,LLC                                                                 $14.40             $14.40
PMIGLOBALOPERATIONSCENTRE         350584     AbeinsaEPC,LLC                                                                           $544.00            $544.00
POPULAR                              350068     AbenerConstructionServices,LLC                                                    $2,057,563.24      $2,057,563.24
POPULAR                              350486     TeymaConstructionUSA,LLC                                                          $2,057,563.24      $2,057,563.24
POPULAR                              348370     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership         $2,057,563.24      $2,057,563.24
POWERLINESOLUTIONS                 349797     AbeinsaAbenerTeymaGeneralPartnership                                                 $2,808.76          $2,808.76
POWERLINESOLUTIONS                 350585     AbeinsaEPC,LLC                                                                         $2,808.76          $2,808.76
POWERLINESOLUTIONS                 350069     AbenerConstructionServices,LLC                                                        $2,808.76          $2,808.76
                                                                                                                                                                                         Filed 01/25/20




POWERLINESOLUTIONS                 350487     TeymaConstructionUSA,LLC                                                              $2,808.76          $2,808.76
PRICEWATERHOUSECOOPERSLLP           349673     AbeinsaHoldingInc.                                                                   $232,472.00        $232,472.00
PROCESSEQUIPMENT&CONTROLS,INC    350071     AbenerConstructionServices,LLC                                                       $65,575.88         $65,575.88
PROCESSEQUIPMENT&CONTROLS,INC    349970     AbenerTeymaHugotonGeneralPartnership                                                $65,575.88         $65,575.88
PROCESSEQUIPMENT&CONTROLS,INC    350489     TeymaConstructionUSA,LLC                                                             $65,575.88         $65,575.88
REDͲDͲARCINC.                       349800     AbeinsaAbenerTeymaGeneralPartnership                                                 $4,458.91          $4,458.91
REDͲDͲARCINC.                       350588     AbeinsaEPC,LLC                                                                         $4,458.91          $4,458.91
REDͲDͲARCINC.                       350074     AbenerConstructionServices,LLC                                                        $4,458.91          $4,458.91
                                                                                                                                                                                         Page 11 of 15




REDͲDͲARCINC.                       348329     TeymaConstructionUSA,LLC                                                              $4,458.91          $4,458.91
REFINERPRODUCTSMANUFACTURING       350075     AbenerConstructionServices,LLC                                                       $15,662.75         $15,662.75
REFINERPRODUCTSMANUFACTURING       349971     AbenerTeymaHugotonGeneralPartnership                                                $15,662.75         $15,662.75
REFINERPRODUCTSMANUFACTURING       348330     TeymaConstructionUSA,LLC                                                             $15,662.75         $15,662.75
RESOURCEWESTINC.                   350076     AbenerConstructionServices,LLC                                                     $625,178.83         $625,178.83
RESOURCEWESTINC.                   348331     TeymaConstructionUSA,LLC                                                            $625,178.83        $625,178.83


InreAbeinsaHoldingInc.,etal.
CaseNo.16Ͳ10790(KJC)                                                                                                                                                      Page10of14
                                                                                    ScheduledClaimsReconciliation




                                            Schedule                                                                                                       TotalUnsecured TotalPriority
                   CreditorName                                                               Debtor                                  TotalClaimAmount
                                               No.                                                                                                              Amount         Amount
RESOURCEWESTINC.                          348372     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership          $625,178.83        $625,178.83
REVERE&WALLACE                            350589     AbeinsaEPC,LLC                                                                        $2,565.36          $2,565.36
Roubaud,SebastianMorelli                   499555     AbeinsaEPC,LLC                                                                       $10,170.12          $1,656.65     $8,513.47
RSMANAGEMENTSERVICESCO.                  349803     AbeinsaAbenerTeymaGeneralPartnership                                               $79,414.58         $79,414.58
RSMANAGEMENTSERVICESCO.                  350596     AbeinsaEPC,LLC                                                                       $79,414.58         $79,414.58
RSMANAGEMENTSERVICESCO.                  349874     AbenerConstructionServices,LLC                                                      $79,414.58         $79,414.58
RSMANAGEMENTSERVICESCO.                  348338     TeymaConstructionUSA,LLC                                                            $79,414.58         $79,414.58
Ruhrpumpem,S.A.deC.V.                    349740     AbencorUSA,LLC                                                                        $6,508.00          $6,508.00
SCFUELS                                    349602     AbeinsaHoldingInc.                                                                   $49,639.51         $49,639.51
SCFUELS                                    349054     AbenerNorthAmericaConstruction,LP                                                  $49,639.51         $49,639.51
SCFUELS                                    348787     AbenerTeymaMojaveGeneralPartnership                                                $49,639.51         $49,639.51
SCHNEIDERELECTRIC                          349603     AbeinsaHoldingInc.                                                                  $233,786.69        $233,786.69
                                                                                                                                                                                               Case 16-10790-LSS




SCHNEIDERELECTRIC                          349055     AbenerNorthAmericaConstruction,LP                                                 $233,786.69        $233,786.69
SCHNEIDERELECTRIC                          348788     AbenerTeymaMojaveGeneralPartnership                                               $233,786.69        $233,786.69
SEALLABS.(EAG,INC)                       349888     AbenerConstructionServices,LLC                                                       $9,800.00          $9,800.00
SEALLABS.(EAG,INC)                       348416     TeymaConstructionUSA,LLC                                                             $9,800.00          $9,800.00
SEALLABS.(EAG,INC)                       348375     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership            $9,800.00          $9,800.00
SEFCOR,INC.                                349829     AbeinsaAbenerTeymaGeneralPartnership                                               $13,384.00         $13,384.00
SEFCOR,INC.                                350507     AbeinsaEPC,LLC                                                                       $13,384.00         $13,384.00
                                                                                                                                                                                               Doc 2142-10




SEFCOR,INC.                                349889     AbenerConstructionServices,LLC                                                      $13,384.00         $13,384.00
SEFCOR,INC.                                348417     TeymaConstructionUSA,LLC                                                            $13,384.00         $13,384.00
SELECTSTAFFING                             349604     AbeinsaHoldingInc.                                                                   $56,807.34         $56,807.34
SELECTSTAFFING                             349056     AbenerNorthAmericaConstruction,LP                                                  $56,807.34         $56,807.34
SELECTSTAFFING                             348789     AbenerTeymaMojaveGeneralPartnership                                                $56,807.34         $56,807.34
SENIORFLEXONICSGMBH                       349605     AbeinsaHoldingInc.                                                                   $29,274.90         $29,274.90
SENIORFLEXONICSGMBH                       349057     AbenerNorthAmericaConstruction,LP                                                  $29,274.90         $29,274.90
SENIORFLEXONICSGMBH                       348790     AbenerTeymaMojaveGeneralPartnership                                                $29,274.90         $29,274.90
                                                                                                                                                                                               Filed 01/25/20




SGSTECNOS,S.A.U.                          349646     AbeinsaHoldingInc.                                                                    $9,121.84          $9,121.84
SGSTECNOS,S.A.U.                          349059     AbenerNorthAmericaConstruction,LP                                                   $9,121.84          $9,121.84
SGSTECNOS,S.A.U.                          348792     AbenerTeymaMojaveGeneralPartnership                                                 $9,121.84          $9,121.84
SITGRUPOEMPRESARIALSL                    350516     AbeinsaEPC,LLC                                                                       $10,732.28         $10,732.28
SMITHPRECASTINCDBA                       350289     AbenerConstructionServices,LLC                                                      $15,827.34         $15,827.34
SMITHPRECASTINCDBA                       348429     TeymaConstructionUSA,LLC                                                            $15,827.34         $15,827.34
SMITHPRECASTINCDBA                       348377     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership           $15,827.34         $15,827.34
SNOW,KATHY                                 445286     AbeinsaEPC,LLC                                                                          $156.00            $156.00
                                                                                                                                                                                               Page 12 of 15




SOPORTESPARATUBERIASPIPEHANGERSS.A.    349811     AbencorUSA,LLC                                                                       $19,259.00         $19,259.00
SOUTHERNCALIFORNIASOIL&TESTING          349549     AbeinsaHoldingInc.                                                                  $265,231.88        $265,231.88
SOUTHERNCALIFORNIASOIL&TESTING          349232     AbenerNorthAmericaConstruction,LP                                                 $265,231.88        $265,231.88
SOUTHERNCALIFORNIASOIL&TESTING          348798     AbenerTeymaMojaveGeneralPartnership                                               $265,231.88        $265,231.88
SPARKLETTS                                  350517     AbeinsaEPC,LLC                                                                          $352.98            $352.98
STANDARDPARKINGCORPORATION                350523     AbeinsaEPC,LLC                                                                        $7,499.03          $7,499.03


InreAbeinsaHoldingInc.,etal.
CaseNo.16Ͳ10790(KJC)                                                                                                                                                            Page11of14
                                                                                              ScheduledClaimsReconciliation




                                                      Schedule                                                                                                        TotalUnsecured TotalPriority
                   CreditorName                                                                         Debtor                                  TotalClaimAmount
                                                        No.                                                                                                                Amount         Amount
STANDARDXCHANGE                                      349839     AbeinsaAbenerTeymaGeneralPartnership                                                $54,912.00         $54,912.00
STANDARDXCHANGE                                      349663     AbeinsaEPC,LLC                                                                        $54,912.00         $54,912.00
STANDARDXCHANGE                                      350629     AbenerConstructionServices,LLC                                                       $54,912.00         $54,912.00
STANDARDXCHANGE                                      348562     TeymaConstructionUSA,LLC                                                             $54,912.00         $54,912.00
STAPLES,INC.                                         349664     AbeinsaEPC,LLC                                                                           $941.42            $941.42
STATEOFRIDEPTOFSTATECORP                        350639     AbeinsaEPC,LLC                                                                           $300.00            $300.00
STEINY&COMPANY,INC                                 349553     AbeinsaHoldingInc.                                                                    $33,546.51         $33,546.51
STEINY&COMPANY,INC                                 349379     AbenerNorthAmericaConstruction,LP                                                   $33,546.51         $33,546.51
STEINY&COMPANY,INC                                 348802     AbenerTeymaMojaveGeneralPartnership                                                 $33,546.51         $33,546.51
STRAIGHTLINECONSTRUCTIONCO                         349554     AbeinsaHoldingInc.                                                                    $40,861.26         $40,861.26
STRAIGHTLINECONSTRUCTIONCO                         349380     AbenerNorthAmericaConstruction,LP                                                   $40,861.26         $40,861.26
STRAIGHTLINECONSTRUCTIONCO                         348803     AbenerTeymaMojaveGeneralPartnership                                                 $40,861.26         $40,861.26
                                                                                                                                                                                                          Case 16-10790-LSS




SuministrosIndustrialesyMaterialEléctrico,S.A.Ͳ 349812      AbencorUSA,LLC                                                                     $1,201,029.63      $1,201,029.63
SUMMITFIREPROTECTION                                350638     AbenerConstructionServices,LLC                                                          $654.45            $654.45
SUMMITFIREPROTECTION                                348571     TeymaConstructionUSA,LLC                                                               $654.45             $654.45
SUMMITFIREPROTECTION                                348381     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership               $654.45            $654.45
SUNRENTALCENTER                                     348592     TeymaConstructionUSA,LLC                                                           $883,732.48         $883,732.48
TATROPLUMBINGCO,INC                                350659     AbenerConstructionServices,LLC                                                        $1,792.62          $1,792.62
TATROPLUMBINGCO,INC                                350786     AbenerTeymaHugotonGeneralPartnership                                                 $1,792.62          $1,792.62
                                                                                                                                                                                                          Doc 2142-10




TATROPLUMBINGCO,INC                                348595     TeymaConstructionUSA,LLC                                                              $1,792.62          $1,792.62
TECNATOM,S.A.                                        349340     AbeinsaHoldingInc.                                                                     $6,464.68          $6,464.68
TECNATOM,S.A.                                        349390     AbenerNorthAmericaConstruction,LP                                                    $6,464.68          $6,464.68
TECNATOM,S.A.                                        350013     AbenerTeymaMojaveGeneralPartnership                                                  $6,464.68          $6,464.68
TELVENTENERGIASA                                    349341     AbeinsaHoldingInc.                                                                    $20,687.36         $20,687.36
TELVENTENERGIASA                                    349391     AbenerNorthAmericaConstruction,LP                                                   $20,687.36         $20,687.36
TELVENTENERGIASA                                    350014     AbenerTeymaMojaveGeneralPartnership                                                 $20,687.36         $20,687.36
TELVENTUSALLC                                       349342     AbeinsaHoldingInc.                                                                    $34,414.95         $34,414.95
                                                                                                                                                                                                          Filed 01/25/20




TELVENTUSALLC                                       350869     AbenerConstructionServices,LLC                                                     $177,115.59         $177,115.59
TELVENTUSALLC                                       349392     AbenerNorthAmericaConstruction,LP                                                   $34,414.95         $34,414.95
TELVENTUSALLC                                       350787     AbenerTeymaHugotonGeneralPartnership                                              $177,115.59         $177,115.59
TELVENTUSALLC                                       350015     AbenerTeymaMojaveGeneralPartnership                                                 $34,414.95         $34,414.95
TELVENTUSALLC                                       348597     TeymaConstructionUSA,LLC                                                           $177,115.59         $177,115.59
THETOWERAPARTMENTSLLC                              350696     AbeinsaEPC,LLC                                                                           $615.00            $615.00
THERMALENGINEERINGINTERNATIONAL,                    349345     AbeinsaHoldingInc.                                                                    $74,347.51         $74,347.51
THERMALENGINEERINGINTERNATIONAL,                    348993     AbenerNorthAmericaConstruction,LP                                                   $74,347.51         $74,347.51
                                                                                                                                                                                                          Page 13 of 15




THERMALENGINEERINGINTERNATIONAL,                    350017     AbenerTeymaMojaveGeneralPartnership                                                 $74,347.51         $74,347.51
THERMOCHEMRECOVERYINTERNATIONAL                     350697     AbeinsaEPC,LLC                                                                           $369.01            $369.01
THOMASREPROGRAPHICSDBA                              350698     AbeinsaEPC,LLC                                                                           $658.95            $658.95
TIBAPROJECTS,S.L.                                   349814     AbencorUSA,LLC                                                                        $27,770.73         $27,770.73
TORISHIMAPUMPMFGCO.LTD                            349815     AbencorUSA,LLC                                                                        $32,750.25         $32,750.25
TQSINSPECTIONS,INC.                                 349346     AbeinsaHoldingInc.                                                                         $0.59              $0.59


InreAbeinsaHoldingInc.,etal.
CaseNo.16Ͳ10790(KJC)                                                                                                                                                                        Page12of14
                                                                               ScheduledClaimsReconciliation




                                       Schedule                                                                                                       TotalUnsecured TotalPriority
                   CreditorName                                                          Debtor                                  TotalClaimAmount
                                         No.                                                                                                               Amount         Amount
TQSINSPECTIONS,INC.                  348994     AbenerNorthAmericaConstruction,LP                                                       $0.59              $0.59
TQSINSPECTIONS,INC.                  350018     AbenerTeymaMojaveGeneralPartnership                                                     $0.59              $0.59
TRSSTAFFINGSOLUTIONS,INC.           350700     AbeinsaEPC,LLC                                                                        $9,993.75          $9,993.75
UNISORBINSTALLATIONTECHNOLOGIES      349350     AbeinsaHoldingInc.                                                                   $35,677.25         $35,677.25
UNISORBINSTALLATIONTECHNOLOGIES      348998     AbenerNorthAmericaConstruction,LP                                                  $35,677.25         $35,677.25
UNISORBINSTALLATIONTECHNOLOGIES      350022     AbenerTeymaMojaveGeneralPartnership                                                $35,677.25         $35,677.25
UNITEDRENTALSͲRSCEQUIPMENT         348170     AbenerConstructionServices,LLC                                                     $179,993.93        $179,993.93
UNITEDRENTALSͲRSCEQUIPMENT         348637     TeymaConstructionUSA,LLC                                                           $179,993.93        $179,993.93
UNITEDRENTALSͲRSCEQUIPMENT         348385     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership          $179,993.93        $179,993.93
UNITEDRENTALSͲRSCEQUIPMENT        348170*     AbenerConstructionServices,LLC                                                     $179,993.93        $179,993.93
UNITEDRENTALS,INC.                  350704*     AbeinsaEPC,LLC                                                                      $923,087.66        $923,087.66
UNITEDRENTALS,INC.                  350792*     AbenerTeymaHugotonGeneralPartnership                                                $2,589.40          $2,589.40
                                                                                                                                                                                          Case 16-10790-LSS




UNIVERSALBUILDINGMAINTENANCELLC     350706     AbeinsaEPC,LLC                                                                        $2,330.80          $2,330.80
UNIVERSITYOFWASHINGTON               350707     AbeinsaEPC,LLC                                                                          $700.00            $700.00
VALENTEENTDBAVALTECHMANUFACTUR    348175     AbenerConstructionServices,LLC                                                       $5,277.58          $5,277.58
VALENTEENTDBAVALTECHMANUFACTUR    348642     TeymaConstructionUSA,LLC                                                             $5,277.58          $5,277.58
VALENTEENTDBAVALTECHMANUFACTUR    348387     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership            $5,277.58          $5,277.58
VALMONTINDUSTRIES,INC.               349854     AbeinsaAbenerTeymaGeneralPartnership                                              $141,309.41        $141,309.41
VALMONTINDUSTRIES,INC.               350708     AbeinsaEPC,LLC                                                                      $141,309.41        $141,309.41
                                                                                                                                                                                          Doc 2142-10




VALMONTINDUSTRIES,INC.               348176     AbenerConstructionServices,LLC                                                     $141,309.41        $141,309.41
VALMONTINDUSTRIES,INC.               348643     TeymaConstructionUSA,LLC                                                           $141,309.41        $141,309.41
VILFERELECTRIC,S.L.                  349002     AbenerNorthAmericaConstruction,LP                                                      $34.48             $34.48
VOGELBUSCHUSA,INC.                   348181     AbenerConstructionServices,LLC                                                         $581.00            $581.00
VOGELBUSCHUSA,INC.                   350796     AbenerTeymaHugotonGeneralPartnership                                                  $581.00            $581.00
VOGELBUSCHUSA,INC.                   348648     TeymaConstructionUSA,LLC                                                              $581.00             $581.00
W.LAYINC                             349925     AbeinsaAbenerTeymaGeneralPartnership                                                $4,148.26          $4,148.26
W.LAYINC                             350710     AbeinsaEPC,LLC                                                                        $4,148.26          $4,148.26
                                                                                                                                                                                          Filed 01/25/20




W.LAYINC                             348182     AbenerConstructionServices,LLC                                                       $4,148.26          $4,148.26
W.LAYINC                             349685     TeymaConstructionUSA,LLC                                                             $4,148.26          $4,148.26
WALTEK11,INCORPORATED                349928     AbeinsaAbenerTeymaGeneralPartnership                                               $43,245.00         $43,245.00
WALTEK11,INCORPORATED                350714     AbeinsaEPC,LLC                                                                       $43,245.00         $43,245.00
WALTEK11,INCORPORATED                348185     AbenerConstructionServices,LLC                                                      $43,245.00         $43,245.00
WALTEK11,INCORPORATED                348829     TeymaConstructionUSA,LLC                                                            $43,245.00         $43,245.00
WEINBERGERWASTEDISPOSAL              348186     AbenerConstructionServices,LLC                                                      $12,045.54         $12,045.54
WEINBERGERWASTEDISPOSAL              348830     TeymaConstructionUSA,LLC                                                            $12,045.54         $12,045.54
                                                                                                                                                                                          Page 14 of 15




WEINBERGERWASTEDISPOSAL              348389     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership           $12,045.54         $12,045.54
WESTSALEMMACHINERYCOMPANY,INC.     348187     AbenerConstructionServices,LLC                                                      $24,295.54         $24,295.54
WESTSALEMMACHINERYCOMPANY,INC.     350797     AbenerTeymaHugotonGeneralPartnership                                               $24,295.54         $24,295.54
WESTSALEMMACHINERYCOMPANY,INC.     348831     TeymaConstructionUSA,LLC                                                            $24,295.54         $24,295.54
WHITECAP                              349357     AbeinsaHoldingInc.                                                                  $124,985.84        $124,985.84
WHITECAP                              349005     AbenerNorthAmericaConstruction,LP                                                 $124,985.84        $124,985.84


InreAbeinsaHoldingInc.,etal.
CaseNo.16Ͳ10790(KJC)                                                                                                                                                        Page13of14
                                                                            ScheduledClaimsReconciliation




                                     Schedule                                                                                               TotalUnsecured TotalPriority
                   CreditorName                                                       Debtor                          TotalClaimAmount
                                       No.                                                                                                       Amount         Amount
WHITECAP                            350362     AbenerTeymaMojaveGeneralPartnership                                       $124,985.84        $124,985.84
WICHITATRAILER,INC.                349014     AbenerConstructionServices,LLC                                                 $875.00            $875.00
WICHITATRAILER,INC.                350904     AbenerTeymaHugotonGeneralPartnership                                          $875.00            $875.00
WICHITATRAILER,INC.                348835     TeymaConstructionUSA,LLC                                                       $875.00            $875.00
WIGENWATERTECHNOLOGIES             349015     AbenerConstructionServices,LLC                                               $9,790.00          $9,790.00
WIGENWATERTECHNOLOGIES             350905     AbenerTeymaHugotonGeneralPartnership                                        $9,790.00          $9,790.00
WIGENWATERTECHNOLOGIES             348836     TeymaConstructionUSA,LLC                                                     $9,790.00          $9,790.00
                                                                                                              Total:        $46,005,391.43     $45,971,927.96    $33,463.47
                                                                                                                                                                                Case 16-10790-LSS
                                                                                                                                                                                Doc 2142-10
                                                                                                                                                                                Filed 01/25/20
                                                                                                                                                                                Page 15 of 15




InreAbeinsaHoldingInc.,etal.
CaseNo.16Ͳ10790(KJC)                                                                                                                                             Page14of14
